Cite as 2016 Ark. App. 465


                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                        No. E-15-761

                                                   Opinion Delivered   October 5, 2016
BRENDA RIDLEY
                               APPELLANT           APPEAL FROM THE ARKANSAS
                                                   BOARD OF REVIEW
V.                                                 [NO. 2015-BR-02273]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND DAVID
PEPPERS DDS PLLC
                     APPELLEES                     AFFIRMED


                               LARRY D. VAUGHT, Judge

       Brenda Ridley was disqualified by the Employment Security Department for

unemployment benefits on the grounds that she left her last employment voluntarily and

without good cause connected to the work. This decision was affirmed by both the Appeals

Tribunal (Tribunal) and the Board of Review (Board). On appeal, Ridley argues that the

findings of the Board are not supported by substantial evidence. We affirm.

       Pursuant to Arkansas Code Annotated section 11-10-513(a) (Repl. 2012), an individual

shall be disqualified for unemployment benefits if she voluntarily and without good cause

connected with the work left her last work. Whether there is good cause for an employee to

quit her job is a question of fact. Claflin v. Dir., 53 Ark. App. 126, 127, 920 S.W.2d 20, 21

(1996). “Good cause has been defined as a cause that would reasonably impel the average able-

bodied, qualified worker to give up his or her employment.” Carpenter v. Dir., 55 Ark. App. 39,

41, 929 S.W.2d 177, 178 (1996) (citing Perdrix-Wang v. Dir., 42 Ark. App. 218, 856 S.W.2d 636
                                   Cite as 2016 Ark. App. 465

(1993)). Other elements in determining good cause are “whether the employee took

appropriate steps to prevent the mistreatment from continuing,” Teel v. Dir., 270 Ark. 766, 606
S.W.2d 151 (Ark. Ct. App. 1980), and “whether the employee took appropriate steps to rectify

the problem.” Claflin, 53 Ark. App. at 128, 920 S.W.2d at 22.

       We review the Board’s findings in the light most favorable to the prevailing party and

affirm the Board’s decision if it is supported by substantial evidence. Voss v. Dir., 2015 Ark.

App. 521, at 3, 471 S.W.3d 661, 664. Substantial evidence is such relevant evidence that a

reasonable mind might accept as adequate to support a conclusion. Id., 471 S.W.3d at 664.

Even when there is evidence on which the Board might have reached a different decision, the

scope of our review is limited to a determination of whether the Board reasonably could have

reached the decision that it did based upon the evidence before it. Id. at 3–4, 471 S.W.3d at

664. Issues of credibility of witnesses and weight to be afforded their testimony are matters

for the Board to determine. Id. at 4, 471 S.W.3d at 664.

       Ridley, a dental assistant, began working for Dr. David Peppers 1 in January 2014. On

the morning of August 24, 2015, Ridley learned that a coworker, Amanda Sponsel, was

planning to tell Dr. Peppers’s wife that Ridley and Dr. Peppers had exchanged text messages

of nude pictures of each other. Later that morning, Ridley left the office and never returned.

In September 2015, Ridley filed a claim for unemployment benefits. She received a notice of

agency determination denying her claim, stating that she left her work voluntarily and without

good cause connected with the work.




       1   Ridley had previously worked for Dr. Peppers in 2007 for six to eight months.
                                               2
                                  Cite as 2016 Ark. App. 465

       Ridley appealed the agency determination to the Appeals Tribunal, and a hearing was

held on October 22, 2015. Ridley testified that from October to December 2014, Dr. Peppers

flirted with her, asked her for naked pictures, touched her breasts and butt and, on one

occasion, asked her to have sexual intercourse. She admitted that she sent him nude pictures

of herself on more than five occasions thinking that he would treat her better. She said he sent

her pictures of his penis. Ridley also testified that Dr. Peppers was verbally and mentally

abusive to her at work. She said that he was violent in the office, throwing things and knocking

pictures off the wall. She said that he once threw a “curing light” at her because he was upset

about a procedure.

       According to Ridley, on August 24, 2015, Sponsel said she planned to leave the office

to tell Mrs. Peppers about the nude pictures that Ridley and Dr. Peppers had exchanged. Ridley

said she thereafter received a text message from Sponsel advising that Mrs. Peppers

recommended that she (Ridley) leave the office immediately because “[Mrs. Peppers] had no

idea what [Dr. Peppers] would do” when he learned that his wife knew about the pictures.

Ridley testified that she left the office immediately and went to Mrs. Peppers’s office.

       Once she left, Ridley testified that she believed she no longer had a job at the dental

practice, although she conceded she was never told by Dr. Peppers that she was fired. She

admitted that she left the office because Mrs. Peppers suggested she should. Ridley said that

she exchanged emails with Dr. Peppers on August 26. She said that he did not ask her to

return to work and that she did not ask him at that time if she could return to work. She said

that she loved her job but did not ask him about it because she was afraid of him.




                                               3
                                  Cite as 2016 Ark. App. 465

       Sponsel testified that she worked as a dental assistant for Dr. Peppers for eight-and-

one-half years and that she carried on a sexual relationship with him for eight years. She stated

that Dr. Peppers confided in her that he abused pharmaceutical drugs. Sponsel further stated

that while Dr. Peppers “picked on” Ridley about her work, she (Sponsel) was unaware of the

nude pictures or any sexual contact between Ridley and Dr. Peppers. Sponsel learned of the

pictures on August 24 and advised Ridley that she planned to tell Mrs. Peppers about them.

Sponsel also said that she and Mrs. Peppers told Ridley to leave the office because they were

afraid of what Dr. Peppers might do.

       Dr. Peppers admitted that he had a problem with prescription medication following

failed surgeries. However, he denied engaging in violent behavior in the office, requesting nude

pictures from Ridley, and touching her. He stated that she sent him the first nude picture and

that he asked for more, which she sent.

       Dr. Peppers also stated that he did not fire Ridley and that she could have had her job

back if she would have returned to work. He stated that he was expecting her to return to

work the following day. He testified that he sent her a text message asking if she was okay, but

she did not respond. Dr. Peppers also testified that Ridley did not fear him, she never made

any complaints about his behavior, and she thanked him for giving her the job.

       The Tribunal affirmed the department’s denial of benefits, finding that Ridley quit her

job due to a personally adverse circumstance. The Tribunal found that Ridley claimed she was

discharged, but her employer did not fire her, and that she voluntarily left work and refused

to return. The Tribunal further found that Ridley’s fear of Dr. Peppers was not rational and

that she left the office before working conditions could have been affected.


                                               4
                                  Cite as 2016 Ark. App. 465

       Ridley appealed the Tribunal decision to the Board, and the Board affirmed. It

concluded that Ridley voluntarily left her work without good cause connected to the work.

The Board found that Ridley left her work based on the recommendation of a coemployee

and her supervisor’s wife; not her supervisor. The Board further found that Ridley did not

take any steps to address the situation with Dr. Peppers before quitting; that she failed to

prove that she was mistreated; or in the event that she was mistreated, she failed to prove that

she took appropriate steps to attempt to prevent the mistreatment from continuing. Finally,

although Ridley testified that she left her work and did not return because she was afraid of

Dr. Peppers, the Board found her fear was unwarranted.

       Ridley argues that substantial evidence fails to support the Board’s decision that she

voluntarily left her work without good cause connected to the work because the evidence

showed that Dr. Peppers was abusing prescription medication, he mentally and verbally

abused her, he sexually harassed her, and his wife recommended that she leave the office for

her safety. While acknowledging the unfortunate and inappropriate work environment at Dr.

Peppers’s dental practice, we must adhere to our standard of review in unemployment-

compensation cases. Even when there is evidence on which the Board might have reached a

different decision, the scope of our judicial review is limited to a determination of whether the

Board could reasonably reach its decision on the evidence before it. Voss, 2015 Ark. App. 521,

at 3–4, 471 S.W.3d at 664. We also recognize that the credibility of witnesses and the weight

to be accorded their testimony are matters to be resolved by the Board. Johnson v. Dir., 84 Ark.

App. 349, 352, 141 S.W.3d 1, 3 (2004). Viewing the evidence in the light most favorable to the

Board and accepting that it is not our function to determine the weight and credibility of the


                                               5
                                  Cite as 2016 Ark. App. 465

testimony, we hold that the Board could have reasonably reached its decision—that Ridley

voluntarily left her last work without good cause connected with the work—based on the

evidence before it.

       First, substantial evidence demonstrated that Ridley voluntarily left her last work. When

Ridley learned that Sponsel was going to tell Mrs. Peppers about the nude pictures, Ridley left

work. There was no evidence that Dr. Peppers fired her. Ridley admitted that she left work

because Sponsel and Mrs. Peppers—not her supervisor—recommended it. Ridley exchanged

emails with Dr. Peppers two days after she quit, and in those emails, she did not ask him about

returning to work. Finally, there was evidence that Dr. Peppers did not want Ridley to quit, he

was expecting her to return to work the following day, and he would have let her stay if she

wanted.

       Second, substantial evidence supported the Board’s finding that Ridley voluntarily left

her work without good cause connected to the work. Ridley claims that she had good cause

not to return to work and did not inquire about her job after she left because she was afraid

of Dr. Peppers. However, the Board did not believe that Ridley was afraid of Dr. Peppers.

Issues of credibility of witnesses and weight to be afforded their testimony are matters for the

Board to determine. Weinstein v. Dir., 2013 Ark. App. 374, at 3, 428 S.W.3d 560, 562.

       Based on the evidence, the Board could have reasonably found that Ridley did not leave

her work because she was afraid of Dr. Peppers but rather because she was uncomfortable

knowing that Dr. Peppers’s wife had the nude pictures. Ridley testified that she was afraid that

Mrs. Peppers would show the pictures to her boyfriend and that he would leave her. This same

concern was stated in Ridley’s emails to Dr. Peppers on August 26, two days after she left


                                               6
                                  Cite as 2016 Ark. App. 465

work. According to Ridley, Dr. Peppers wrote to her, “Look, no hard feelings, but [my wife]

has every text message.” Ridley responded, “Oh, dear God. I don’t want to lose Troy.” She

emailed, “I feel my whole life has crumpled. I’m too old for all this.” To which Dr. Peppers

emailed, “Yes, it’s tough. I doubt she’ll ever say anything.” And Ridley wrote, “Please do give

me a heads up, Doc, and thank you.” Ridley did not express any fear of Dr. Peppers in her

emails.

          Additional evidence contradicted Ridley’s claim that she was afraid of Dr. Peppers.

After Ridley quit, Dr. Peppers sent her a message and asked if she was okay. Dr. Peppers

stated that Ridley never made any complaints about his behavior; she thanked him for giving

her the job; and she never said that she feared him. Ridley testified that she loved her job. We

further note that there is no evidence that Ridley had any interaction on August 24, 2015, with

Dr. Peppers to justify her alleged fear. There was no evidence that Dr. Peppers was angry

when Ridley left work or upon learning that his wife knew of his relationship with Ridley or

Sponsel. Therefore, the Board could have concluded that Ridley was not afraid of him as she

claimed.

          We are aware of cases in which we held that sexual harassment by a supervisor was

good cause for an employee to voluntarily terminate her employment. Relyea v. Dir., 104 Ark.

App. 235, 238–39, 290 S.W.3d 34, 37 (2008); McEwen v. Everett, 6 Ark. App. 32, 637 S.W.2d
617 (1982). However, these cases are distinguishable because they did not hinge on the Board’s

determination that the claimants’ reasons for quitting were not credible.

          Based on our duty to review the evidence in the light most favorable to the Board’s

findings and based on the Board’s finding that Ridley’s testimony lacked credibility, we hold


                                               7
                                  Cite as 2016 Ark. App. 465

that the Board’s decision that Ridley voluntarily quit her last work without good cause

connected with the work is supported by substantial evidence.

       Affirmed.

       HIXSON and BROWN, JJ., agree.

       Michael Hamby, for appellant.

       Phyllis A. Edwards, for appellee.




                                              8